DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending in U.S. Patent Application No. 16/856,761 and an Office action on the merits follows.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	Claim Objections	
	Claim 9 is objected to because of the following informalities:  
Claim 9, lines 2-3, recites the language in part ‘depending on an object classes’ wherein the language ‘an object’ suggests the following language ‘class[es]’ read more preferably in the singular.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claim 10 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 10 recites the limitation in part, “brought into correspondence with each other as best as possible”.  As identified in MPEP 2173.05(b) Relative Terminology, terms of degree and approximations are not necessarily indefinite and definiteness may be determined where the disclosure as a whole provides one of skill in the art with an understanding of a range encompassed by the term/limitation in question.  See more specifically Approximations section Ill and Subjective terms IV.  Examiner notes for the case of the language/limitation in question however, ‘as best as possible’ in view of Applicant's Specification fails to identify/suggest what degree of correspondence is required by the claim in consideration of potentially varied means for accomplishing such/corresponding degree(s) they may provide, and the term/limitation and claim as a whole is unclear/indefinite accordingly.  For the purposes of compact prosecution interpretation is taken such that the two are brought into correspondence with each other broadly/generally.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1, 6-15 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ganjineh et al. (US 2020/0098135).

As to claim 1, Ganjineh teaches/suggests a method for determining the geographic position and orientation of a vehicle ([0026] “the present invention relates to techniques for determining a geographical location and orientation of a vehicle travelling through a road network, i.e. for "localizing" the vehicle within the road network”, [0120]), comprising:
recording an image of the vehicle's surroundings with at least one camera of the vehicle, wherein the recorded image at least partially comprises regions of the vehicle's surroundings on the ground level (Abs “The method comprises obtaining, from one or more cameras (202, 302) associated with the vehicle (200, 300) travelling through the road network, a sequence of images (500) reflecting the environment of the road network on which the vehicle (200, 300) is travelling”, Figures 10, 16, etc., [0015] “obtaining, from one or more cameras associated with the vehicle travelling through the road network, a sequence of images reflecting the environment of the road network on which the vehicle is travelling, wherein each of the images has an associated camera location at which the image was recorded”, [0026] “The images will include image content relating to the local environment of the road network within which the vehicle is travelling, i.e. containing whatever objects are captured within the camera or cameras field of view. The sequence of images will therefore reflect the movement of the vehicle through the road environment. That is, the sequence of images will generally reflect the changes in the local environment as the vehicle moves through the road network”, [0037], [0049]);
generating classification information for the individual pixels of the recorded image that indicates an assignment to one of several given object classes, and a semantic segmentation of the image is carried out based on this assignment ([0058] “In order to be able to better process the images, and in order to, for example, automatically detect or extract objects appearing in the images, a step of semantic segmentation may be performed in order to classify the elements of the images according to one or more of a plurality of different "object classes".... to allocate an object class or list of classes (and associated probabilities) for each pixel in the images. In general, any suitable and desired semantic segmentation processes may be used to process and classify the image data. In preferred embodiments, the semantic segmentation of the image is performed using a machine learning algorithm. For instance, a trained convolutional neural network, such as the so-called "SegNet" or "PSPNet" systems, or modifications thereof, may suitably be used for the segmentation and classification of the image data. The object classes are generally defined within the semantic segmentation algorithm, and may, for example, include object classes such as "road", "sky", "vehicle", "traffic sign", "traffic light", "lane marking", and so on. SegNet and PSPNet are both known algorithn1s that have been developed specifically for classifying images of road networks”, [0059] “Each pixel may be allocated a (single) object class based on the semantic segmentation. However, in embodiments, each pixel is allocated an object class vector, with the vector elements representing the likelihood (or probability) for that pixel belonging to each of the multiple different object classes”, [0062-0064], [0094], see also [0102], [0110] for more lane specific/marking classes);
detecting ground texture transitions based on the semantic segmentation of the image ([0094] “a "ground mesh" is generated from the sequence of images. For instance, a "ground mesh" image may be generated containing (only) the ground-level features in the area that the vehicle is travelling. The ground mesh may be generated using the object class(es) obtained from the vehicle environment semantic segmentation, e.g. by extracting or using any pixels that have been allocated ground-level object classes (such as "road", "road marking", "lane marking", and so on).”; Examiner notes permissible interpretation of ‘ground texture transitions’ is guided/influenced by Applicant’s specification [0072] – more specifically those segments/classes located on/proximate the ground level, and as distinguished from those objects not located at a ground level and potentially distorting subsequent projection(s));
projecting the detected ground texture transitions onto the ground level of the vehicle's surroundings ([0095] “The ground mesh may in tum be used to generate an orthorectified image of the ground-level features of the road network. Generally speaking, an orthorectified image is a "scale corrected" image, depicting ground features as seen from above in their exact ground positions, preferably in which distortion caused by camera and flight characteristics and relief displacement has been removed using photogrammetric techniques. An orthorectified image is a kind of aerial photograph that has been geometrically corrected ("orthorectified") such that the scale of the photograph is uniform, meaning that the photograph can be considered equivalent to a map. An orthorectified image can be used to measure true distances, because it is an accurate representation of the earth's surface, having been adjusted for topographic relief, lens distortion, and camera tilt”, [0096] “it is thus possible to project the image onto the ground from a number of different perspectives. This can be done for multiple different images, and the resulting projections from the various different perspectives can then be superposed and blended together. The superposition of all of the projected images onto the ground thus generates an image reproducing the appearance of the ground and that can then be viewed from any perspective as desired (e.g. a bird's eye view). Alternatively, or additionally, the orthorectified road image may comprise a linearly registered image containing a straightened view of the trip”, [0098], as contributing to a lane observation/local map representation for subsequent comparisons/matching/alignment, [0094], [0116-0117], [0120], [0229], [0232] “The resultant bird's eye mosaic or linearly registered image may be used as the local map in embodiments of the invention”);
minimizing the deviation (Examiner notes for the purposes of 112(b) and antecedent basis requirements – ‘the deviation’ arguably has a basis inherently established in the preceding ‘projecting’ step/limitation – applicant may consider however alternative language ‘a deviation’/’one or more deviations’ and such a change/amendment does not appear likely to significantly impact any application of prior art as identified herein) between the ground texture transitions projected onto the ground level of the vehicle's surroundings and the ground texture transitions in a global reference map ([0119] “The local map representation, once generated, is then compared, or matched, to a reference map section. The reference map section is a section that covers at least the area of the road network within which the vehicle is travelling, i.e. the area at which the images have been obtained. In principle, the comparison could be made based on the entire (global) map within the internal map repository. However, in practice, the reference map section may be chosen based on an approximate, or coarse, knowledge of the location of the vehicle, e.g. as may be obtained using GNSS or other positional data, or from a previous localisation result. Thus, the area of the reference map section may substantially or approximately correspond to the area of the road network within which the vehicle is (currently) travelling”, [0120] “the local map representation may be aligned with a corresponding reference map section. Any features that are included in the local map representation, such as the landmark observations and road/lane geometries described above, may in general be used to perform this matching. In general, the alignment may be performed in any suitable and desired way ... preferably, the comparison comprises matching and/or aligning the positions of one or more features, e.g. landmarks and/or lane markings, of the local map representation with the positions of the corresponding features in the reference map section”, [0122], [0252] “transforming the local map's dense 2D orthophoto reconstruction onto the corresponding reference map's orthophoto, such that differences in pixel intensities are minimized (as in Image Error Regression approaches such as KLT)”, [0253] “by optimizing the key frame's pose according to low-level feature correspondences (as in Structure from Motion's bundle adjustment)”); and
outputting, based on the minimized deviation, the current position and orientation of the vehicle in space ([0026] “the present invention relates to techniques for determining a geographical location and orientation of a vehicle travelling through a road network, i.e. for "localizing" the vehicle within the road network ... in order to determine the geographical location and orientation of the vehicle within the road network, e.g. by determining the vehicle's ego motion relative to the reference map”, [0120] “In this way, the transformations required to move from the vehicle's frame of reference into the reference map frame can be determined. Based on this matching, an accurate geographical location and orientation of the vehicle within the road network may thus be determined”, [0165] “A geo-location 28 and orientation 38 is derived from the matching transformation and returned as response and the system's output”, [0254-0255] “The Global Map Lookup & Pose Estimation Unit responds with the global location 504 and orientation (pose) 506 along with extra information regarding the pose estimation, such as: confidence & precision, overall patch-wide & local quality, and/or map coverage & up-to-dateness”).

As to claim 6, Ganjineh teaches/suggests the method of claim 1.
Ganjineh further teaches/suggests the method wherein the ground texture transitions are based on a different configuration of the surface of different regions of the vehicle's surroundings on the ground level ([0058], [0062], [0098] “This image may then be subject to a specific step of lane marking semantic segmentation to classify pixels according to specific lane marking type classes, or be subject to lane marking objection detection and recognition, e.g. using a trained convolutional neutral net, to identify and classify objects in the image as specific types of lane markings. Examples of lane marking classes can include one or more of: single solid lines, single short dashed lines, single long dashed lines, double solid lines, double dashed lines, island borders, etc.”, [0102], [0112-0113], [0235-0236], Figs. 19-21).

As to claim 7, Ganjineh teaches/suggests the method of claim 1.
Ganjineh further teaches/suggests the method wherein the global reference map reproduces a generalized representation of roads and geographic details bordering roads from a birds-eye perspective ([0119] in view of [0096] “any perspective as desired (e.g. a bird's eye view)”, [0227], [0229], [0231-0232]).

As to claim 8, Ganjineh teaches/suggests the method of claim 7.
Ganjineh further teaches/suggests the method wherein the generalized representation is configured in the form of a distance map which indicates the distance to the closest point of a second object class for each point of the reference map of a first object class (Fig. 22 vector datagram/roadagram – indicating distances between class of objects e.g. signs, and classes of lane markings, and capable of being used in localization see [0239], see also landmark disclosure and long-term associable features of [0264] as it relates to reference map section(s)).

As to claim 9, Ganjineh teaches/suggests the method of claim 1.
Ganjineh further teaches/suggests the method wherein several different types of ground texture transitions are provided depending on an object classes of adjacent regions of the vehicle's surroundings, wherein the deviation between the ground texture transitions projected onto the ground level of the vehicle's surroundings and the ground texture transitions in the global reference map is minimized separately for the different types of ground texture transitions ([0250-0251] “associating corresponding high-level features & objects within the local map and the reference map, and deriving the map's transformation that best aligns the corresponding features (e.g. as in RANSAC)”, [0253]), and the arising results are combined to ascertain the parameters for the current position and orientation of the vehicle ([0026], [0120], [0165], [0254-0255] “The Global Map Lookup & Pose Estimation Unit responds with the global location 504 and orientation (pose) 506 along with extra information regarding the pose estimation, such as: confidence & precision, overall patch-wide & local quality, and/or map coverage & up-to-dateness”).

As to claim 10, Ganjineh teaches/suggests the method of claim 1.
Ganjineh further teaches/suggests the method wherein height information is additionally recorded by sensors in the region of the ground texture transitions for the pixels of the image recorded by the at least one camera, and height information also exists for the individual points of the global reference map, and wherein the pixels of the recorded image and the points of the global reference map are brought into correspondence with each other as best as possible ([0096] “A height map of the ground mesh can then be generated to allow the height to be sampled at any arbitrary point. The linearly registered image may then be rendered by projecting the camera images onto the ground, in a similar manner as described above, by producing a sample height map along the slices and projecting each sample point onto the camera images that see the sample point and then averaging the pixel values appropriately to produce a blended image”, [0155], in view of corresponding Reference Map information for the purposes of matching and aligning with the given aggregated local map).

As to claim 11, Ganjineh teaches/suggests the method of claim 1.
Ganjineh further teaches/suggests the method wherein the classification information for the individual pixels is generated by an artificial neural network ([0058]).

As to claim 12, this claim is the device claim corresponding to the method of claim 1 and is rejected accordingly.  See also corresponding structure to include at least one camera (202, 302, [0012], [0015]) and a processing unit ([0025], [0042] processing circuitry, [0046], etc.).

As to claim 13, Ganjineh teaches/suggests the device of claim 12.
Ganjineh further teaches/suggests the device wherein a 3D sensor is provided which additionally generates height information in the region of the ground texture transitions for the pixels of the image recorded with the at least one camera ([0096] in view of heterogeneous sensor disclosure [0012], Figures 11B, 13, 15).

As to claim 14, Ganjineh teaches/suggests the device of claim 13.
Ganjineh further teaches/suggests the device wherein the 3D sensor comprises a lidar sensor ([0012] “(e.g. mono cameras, stereo cameras, lidar, radar, etc.)”).

As to claim 15, Ganjineh teaches/suggests the method of claim 1.
Ganjineh further teaches/suggests a motor vehicle that is configured for an autonomous or partially autonomous driving function and to execute the method of claim 1 ([0002], [0026] “For instance, the localisation result may be provided as input to an autonomous driving module of the vehicle, e.g. in order to determine the next action that the vehicle should take” in view of corresponding disclosure as identified for the case of claim 1 above).

As to claim 20, this claim is the system/motor vehicle claim corresponding to claim 15 and device claim 12, and is rejected accordingly. 



Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 2-5 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ganjineh et al. (US 2020/0098135) in view of Hu et al. “Accurate Global Trajectory Alignment using Poles and Road Markings”.

As to claim 2, Ganjineh teaches/suggests the method of claim 1.
Ganjineh further teaches/suggests the method wherein starting from an estimation of the current position and orientation of the vehicle and/or an initial calibration of the at least one camera ([0052-0054], [0191], [0214] “An odometry transfer may be used when using different image sensors (e.g. multiple cameras) for visual odometry and landmark detection. For example, an odometry transfer may be used to calibrate the images obtained from the different cameras. In particular, an odometry transfer may be used to determine the poses of the images used for the landmark detection, e.g. the second set of video frames from the single (monocular) video camera. This may be done using the images in combination with the results of the visual odometry by suitably calibrating the images based on the rotations and/or translations needed to align the different cameras. Thus, the camera poses for the second set of images may be obtained by suitably calibrating the camera poses determined for the first set of images, e.g. in the visual odometry processing step”, [0266]), initial transformation parameters between the detected ground texture transitions and ground texture transitions for the estimated position and orientation in the global reference map are determined ([0072] “The result of the tracking is comprised of a set of perspective transformations that describe the ideal mapping of the detected landmark from the image in which the landmark was detected to the range of images based on the relative poses of the images. This mapping thus gives a representation of the detected landmark in the real-world (three-dimensional) space in the form of a 'track' that extends through the range of images in the sequence. In tum, this allows the detected landmark to be triangulated in three-dimensional space, e.g. to give a triangulated contour of the landmark in the coordinate system of the vehicle's odometry”, [0119], [0195], [0250-0253]); based on the transformation parameters, the detected ground texture transitions are projected onto the ground level of the vehicle's surroundings ([0095-0096], [0098], Fig. 16, projections to local map for matching/alignment to reference map, [0232] “The resultant bird's eye mosaic or linearly registered image may be used as the local map in embodiments of the invention” [0116-0117], [0120], [0229], [0250-0253]); 
Ganjineh further suggests to provide this, a degree of optimization is calculated for the deviation and compared with a threshold value for an acceptable deviation ([0251-0253] e.g. RANSAC); 
Ganjineh falls silent on the transformation parameters are modified if the threshold value is not undershot; and this process is iteratively continued until the threshold value is undershot.
Hu however evidences the obvious nature of iteratively refining/modifying transformation parameters for projected ground texture transitions until a threshold value for an acceptable deviation is undershot (page 3 Section B. Feature Matching RANSAC-based matching “We assume that the selected areas in both domains are partly comprise the same region of the real world based on the rough initial geo-referencing Thereafter, we estimate a single transformation ΔG ... by minimizing (2) using the two selected associations (N = 2). For optimization, we use the Levenberg-Marquardt (LM) algorithm [14]. In each LM iteration, the features are transformed with the current estimate of ΔG before evaluating (1). Afterwards, we transform all features in W with the resulting ΔG and evaluate (2) for all nearest-neighbour matches αnn in W whose distance df (αnn) is smaller as a pre-setted inlier threshold. This yields the final cost Ef of this iteration. The RANSAC loop terminates until Ef is smaller than a presetted threshold Elimit or all association combinations are evaluated and no one reached Elimit. If Ef < Elimit, the final matches in W are the inliers of the iteration with the smallest Ef .... greater than pre-setted thresholds, we reject the solution of the current iteration. By this, we avoid erroneous transformations caused by e.g. symmetric constellations of feature displacements”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Ganjineh such that the optimization of e.g. [0250-0253] features a degree of optimization calculated for the transformation deviation and compared with a threshold value for an acceptable deviation wherein the transformation parameters are modified if the threshold value is not undershot and iteratively re-modified otherwise until the threshold value is undershot as taught/suggested by Hu, the motivation as similarly taught/suggested therein that such a transformation optimization serves to avoid/eliminate potentially erroneous transformations caused by feature displacements, and thereby facilitate a more accurate final vehicle pose determination based thereon.

As to claim 3, Ganjineh in view of Hu teaches/suggests the method of claim 2.
Ganjineh further teaches/suggests the method wherein a subsection from the global reference map with ground texture transitions is selected based on one or more of the estimation of the current position and orientation of the vehicle and the initial calibration of the at least one camera ([0002], [0026] “e.g. from an on-board odometry system and/or global navigation satellite system (GNSS) data”, [0052] “For instance, the initial camera location, for the first image in the sequence, may be known (with relatively high accuracy), e.g. from GNSS or other positional data”, [0053-0054], ODO [0189-0199]); and the deviation is minimized between the ground texture transitions projected onto the ground level of the vehicle's surroundings and ground texture transitions in the selected subsection of the global reference map (Fig. 23 alignment step in view of Fig. 22, [0119-0120], [0122], [0252], [0266-0274]).

As to claim 4, Ganjineh in view of Hu teaches/suggests the method of claim 3.
Ganjineh further teaches/suggests the method wherein the estimation of the current position is conducted on the basis of satellite navigation, and the orientation of the vehicle is ascertained on the basis of an electronic compass ([0172], [0245] “derived from multiple coarse positioning sources, such as: a given coarse GPS position and compass based orientation in conjunction with a low precision odometer, which should be roughly in line with the extents of the reconstructed local map”).

As to claim 5, Ganjineh in view of Hu teaches/suggests the method of claim 3.
Ganjineh further teaches/suggests the method wherein the estimation of the current position and orientation of the vehicle is conducted on the basis of odometric measuring procedures based on a known, previous position and orientation of the vehicle ([0052] “The relative changes in camera locations from one image to the next may generally be determined using the vehicle's odometry (i.e. using one or more odometry sensors associated with the vehicle). For instance, the initial camera location, for the first image in the sequence, may be known (with relatively high accuracy), e.g. from GNSS or other positional data. The relative locations of the subsequent images in the sequence compared to the first image may then be determined based on the vehicle's odometry, i.e. based on knowledge of the movement of the vehicle through the road network. Thus, in embodiments, the techniques comprise determining a relative camera location of at least some of the images relative to a reference image such as the first image in the sequence”, [0053-0054], ODO [0189-0203], [0214]).

As to claim 16, Ganjineh in view of Hu teaches/suggests the method of claim 4.
Ganjineh further teaches/suggests the method wherein the estimation of the current position and orientation of the vehicle is conducted on the basis of odometric measuring procedures based on a known, previous position and orientation of the vehicle ([0052-0054], [0072], [0123], [0185], ODO [0189-0199], [0214]).

As to claim 17, Ganjineh in view of Hu teaches/suggests the method of claim 2.
Ganjineh further teaches/suggests the method wherein the ground texture transitions are based on a different configuration of the surface of different regions of the vehicle's surroundings on the ground level ([0058], [0062], [0098] “This image may then be subject to a specific step of lane marking semantic segmentation to classify pixels according to specific lane marking type classes, or be subject to lane marking objection detection and recognition, e.g. using a trained convolutional neutral net, to identify and classify objects in the image as specific types of lane markings. Examples of lane marking classes can include one or more of: single solid lines, single short dashed lines, single long dashed lines, double solid lines, double dashed lines, island borders, etc.”, [0102], [0112-0113], [0235-0236], Figs. 19-21).

As to claim 18, Ganjineh in view of Hu teaches/suggests the method of claim 3.
Ganjineh further teaches/suggests the method wherein the ground texture transitions are based on a different configuration of the surface of different regions of the vehicle's surroundings on the ground level ([0058], [0062], [0098] “This image may then be subject to a specific step of lane marking semantic segmentation to classify pixels according to specific lane marking type classes, or be subject to lane marking objection detection and recognition, e.g. using a trained convolutional neutral net, to identify and classify objects in the image as specific types of lane markings. Examples of lane marking classes can include one or more of: single solid lines, single short dashed lines, single long dashed lines, double solid lines, double dashed lines, island borders, etc.”, [0102], [0112-0113], [0235-0236], Figs. 19-21).

As to claim 19, Ganjineh in view of Hu teaches/suggests the method of claim 4.
Ganjineh further teaches/suggests the method wherein the ground texture transitions are based on a different configuration of the surface of different regions of the vehicle's surroundings on the ground level ([0058], [0062], [0098] “This image may then be subject to a specific step of lane marking semantic segmentation to classify pixels according to specific lane marking type classes, or be subject to lane marking objection detection and recognition, e.g. using a trained convolutional neutral net, to identify and classify objects in the image as specific types of lane markings. Examples of lane marking classes can include one or more of: single solid lines, single short dashed lines, single long dashed lines, double solid lines, double dashed lines, island borders, etc.”, [0102], [0112-0113], [0235-0236], Figs. 19-21).


Additional References
Prior art made of record and not relied upon that is considered pertinent to applicant's disclosure:
Additionally cited references (see attached PTO-892) otherwise not relied upon above have been made of record in view of the manner in which they evidence the general state of the art.  KR101880185 is of particular note as Examiner understands this reference to alternatively anticipate at least independent claims 1/12/15/20 – based on those machine translations provided and that final pose prediction for moving object 100 based on objective function optimization/cost/error minimization involving that semantic map/comparison area and obtained image data 320.  Houts et al. (US 10,430,968) is also of particular note as suggested in the German Office Action associated with DE10/2019206036 – however as similarly identified therein, Houts/(DE equivalent) is more explicit in terms of a ‘location’ but less an accompanying angle/orientation/pose as a whole.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796. The examiner can normally be reached Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IAN L LEMIEUX/Primary Examiner, Art Unit 2669